DETAILED ACTION
Election/Restrictions
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 28, 2021.
Applicant's election with traverse of the Group A invention in the reply is acknowledged.  The traversal is on the ground(s) that the inventions are directed towards a single general inventive concept with the same or corresponding special technical features.  This is not found persuasive because the requirement identified features which were unique to the respective inventions.  As such, a burden would be imposed on the examination process since the inventions would require a different field of search, e.g., employing different search strategies and/or search queries.  As such, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-22, 24 & 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger [US 2005/0116593].  Berger teaches of a piece of furniture (an item of furniture [0001]), comprising: a body (defined as a body wall); a drawer element (20) having two side walls (18) displaceably arranged in the body (as is customary in the furniture arts), wherein respective pullout guides (10) are arranged between the side walls of the drawer element and side walls of the body (in a manner similar to applicant’s representation), wherein each of the pullout guides comprises at least one body rail (viewed here as the L-shaped rail identified via reference leader (10) as shown in fig. 1) fastenable on one of the side wall of the body (shown) and a slide rail (16) fastenable on one of the side wall of the drawer element (shown); and at least one functional unit (28 or 36) coupled to one of the pullout guides, wherein the at least one functional unit is releasably arranged in at least one of the two side walls of the drawer element remotely from one of the pullout guides (fig. 1), wherein the at least one functional unit, in a predetermined position of the drawer element in relation to the body, is operationally connected to a counter element (viewed here as (12)) attached fixed in place on the body rail {it is noted that the mapping of the components can be varied since Berger identifies modifications to the device where components can be located on other structures as realized within the scope of the invention – [0022]}.  As to Claim 17, the counter element is arranged on a region of the body close to a rear end of the body rail (encompasses that aspect and more).  As to Claim 18, the counter element is formed in at least two parts (broadly viewed as one of the horizontal parts and one of the vertical parts for instance).  As to Claim 19, the functional unit is arranged in a double-walled region so it is not externally visible between two wall regions of one of the side walls of the drawer element (note fig. 1).  As to Claim 20, the piece of furniture further comprising: a receptacle space (viewed as the space or void within the side walls (18)) in a rear end of the side wall of the drawer element in an opening direction of the drawer element, wherein the receptacle space is open to a rear open end face (open on both ends before final assembly for instance), and wherein the receptacle space accommodates the functional unit, in which at least one fastening element (viewed as a fastening receiver) is arranged for releasable fixing of the functional unit.  As to Claim 21, the at least one fastening element is a catch element for locking with at least one counter catch element (38 or 40) formed on the at least one functional unit.  As to Claim 22, the counter element is in contact with the at least one functional unit through the rear open end face of the side panel in a closed position of the drawer element (figs. 1-2).  As to Claim 24, the at least one functional unit comprises a self-retractor device (28).  As to Claim 26, the at least one functional unit comprises a damping unit (36).  As to Claim 27, the counter element is an activator having a base part (bottom horizontal part) for fastening on the body rail and a head part (upper horizontal part) for engaging in the at least functional unit.  As to Claim 28, the at least one functional unit comprises a locking unit (28, 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Sutterlutti [US 2006/0049730].  Berger teaches applicant’s basic inventive claimed piece of furniture as outlined {mapped} above, including the counter element being in contact with the at least one functional unit in a closed position of the drawer element; but does not show an opening in an outer wall of the side panel facing toward one of the side walls of the body.  As to this feature, Sutterlutti is cited as an evidence reference for the known use of an opening (fig. 3c) in an outer wall of a side panel (1) of a double-wall drawer where access to a functional unit (6) is provided in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the side panel of Berger so as to include an opening in a manner as taught by Sutterlutti because this arrangement would enhance the versatility of the prior art device since inspection and adjustment work of a functional unit can be performed without having to disassemble the drawer or physically remove the functional unit from the drawer thus saving time and energy.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Jahrling et al., [US 8,979,222].  Berger teaches applicant’s basic inventive claimed piece of furniture as outlined {mapped} above; but does not show the at least one functional unit comprising an ejection device.  As to this feature, Jahrling is cited as an evidence reference for the known use of employing an automatic retraction device or the combination of an automatic retraction device with an ejection apparatus (col. 3) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berger so as to include an ejection device in combination with the retraction device as taught by Jahrling because this arrangement would enhance the versatility of the prior art device by providing an automatic means to assist in both the opening and the closing of the drawer as dictated by the needs and/or preferences of the end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various furniture with drawer arrangements where the drawer includes a functional unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 14, 2022

/James O Hansen/Primary Examiner, Art Unit 3637